IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Melissa Royer,                               :
                                             : No. 2598 C.D. 2015
                            Petitioner       : Submitted: May 6, 2016
                                             :
                     v.                      :
                                             :
Unemployment Compensation                    :
Board of Review,                             :
                                             :
                            Respondent       :


BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY SENIOR JUDGE FRIEDMAN                                        FILED: July 8, 2016

              Melissa Royer (Claimant) petitions for review, pro se, of the October 16,
2015, order of the Unemployment Compensation Board of Review (UCBR) affirming
the decision of a referee to deny Claimant unemployment compensation (UC)
benefits. The UCBR determined that Claimant was ineligible for UC benefits under
section 402(b) of the Unemployment Compensation Law (Law)1 because she
voluntarily quit her employment without cause of a necessitous and compelling
nature. We affirm.



       1
         Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S.
§802(b). Section 402(b) of the Law provides that “[a]n employe shall be ineligible for
compensation for any week . . . [i]n which [her] unemployment is due to voluntarily leaving work
without cause of a necessitous and compelling nature.” 43 P.S. §802(b).
              Claimant worked as a staff nurse for Children’s Hospital of UPMC
(Employer) from October 29, 2012, through March 18, 2015. (UCBR’s Findings of
Fact, No. 1.) On March 18, 2015, Employer met with Claimant to discuss concerns
that Claimant had. (Id., No. 2.) The meeting did not progress very far because
Claimant became tearful and left the meeting. (Id.) Claimant did not return to work
after March 18, 2015, and did not discuss any of her concerns with Employer. (Id.,
No. 3.)


              Claimant resigned via email on March 20, 2015, stating no reason for
her resignation. (Id., No. 4.) Before resigning, Claimant never informed her direct
supervisor that she felt micromanaged, bullied, threatened, harassed, or subjected to a
hostile work environment. (Id., No. 5.) Claimant also did not file any complaints
with the human resources department before she resigned. (Id., No. 6.) Claimant
was eligible for a transfer if she desired but never inquired about a transfer. (Id., No.
7.) Had Claimant chosen to remain employed, continuing work would have been
available to her. (Id., No. 8.)


              Claimant filed a claim for UC benefits, which the local service center
denied under section 402(b) of the Law. Claimant appealed to the referee, who
scheduled a hearing for June 29, 2015. Claimant did not appear at the hearing.2
Thus, the referee concluded that Claimant failed to meet her burden of proving that
she had a necessitous and compelling reason to quit her employment and affirmed the
denial of UC benefits. (Ref.’s Op. at 2.)

       2
         Before the June 29, 2015, hearing, Claimant requested that the referee conduct the hearing
via telephone because it would be burdensome for Claimant to travel to Pittsburgh to attend the
hearing. The referee denied Claimant’s request.

                                                2
              Claimant appealed to the UCBR, which remanded the matter to the
referee for a telephone hearing. The referee held telephone hearings on August 24,
2015, and September 10, 2015, at which both Claimant and Employer testified.


              Following remand, the UCBR affirmed the referee’s denial of benefits.
The UCBR discredited Claimant’s testimony that she was bullied, harassed, and
threatened at work, noting that “[s]ome of the issues alleged by the claimant occurred
years before her resignation” and “[o]ther issues were so minor that they would not
cause a reasonable person to resign.” (UCBR’s Op. at 2.) The UCBR also credited
the testimony of Employer’s witness that Employer was unaware of Claimant’s
concerns before she resigned. (Id.) Therefore, the UCBR concluded that Claimant
failed to prove that she had a necessitous and compelling reason to quit her
employment and that she made a reasonable effort to resolve her concerns with
Employer before resigning. (Id. at 3.) Claimant requested reconsideration, which the
UCBR denied on November 10, 2015. Claimant now petitions this court for review.3


              On appeal, Claimant asserts that the UCBR erred in concluding that she
is ineligible for UC benefits under section 402(b) of the Law. Specifically, Claimant
contends that the evidence established that she had a necessitous and compelling
reason to voluntarily quit. We disagree.




       3
         This court’s review is limited to determining whether constitutional rights were violated,
whether the adjudication is in accordance with the law, and whether the necessary findings of fact
are supported by substantial evidence. Section 704 of the Administrative Agency Law, 2 Pa. C.S.
§704.

                                                3
            A claimant who seeks UC benefits after voluntarily terminating his or
her employment has the burden of proving cause of a necessitous and compelling
nature. Wert v. Unemployment Compensation Board of Review, 41 A.3d 937, 940
(Pa. Cmwlth. 2012). To establish necessitous and compelling cause, the claimant
“must prove that: (1) circumstances existed that produced real and substantial
pressure to terminate employment; (2) such circumstances would compel a
reasonable person to act in the same manner; (3) the [claimant] acted with ordinary
common sense; and (4) the [claimant] made a reasonable effort to preserve his or her
employment.” Id. A claimant who voluntarily quits due to a perceived hostile work
environment can prove that she made a reasonable effort to preserve her employment
by showing that she first notified her superiors of the harassing or abusive conduct.
See Porco v. Unemployment Compensation Board of Review, 828 A.2d 426, 428 (Pa.
Cmwlth. 2003).     However, “[p]ersonality conflicts, absent an intolerable work
atmosphere, do not amount to a necessitous and compelling” reason to voluntarily
quit. Wert, 41 A.3d at 940.


            Here, Claimant testified at length about the issues that allegedly caused
her to feel bullied, harassed, and threatened at work, including being asked to cover
another nurse’s shifts, being asked to call patients while working from home, and
being asked to share her computer password with a co-worker. (N.T., 8/24/15, at 8,
21-22, 27-33; N.T., 9/10/15, at 7-8, 18.)        She also testified that Employer
micromanaged her, sent her hostile emails, and blamed her for issues beyond her
control, such as errors with scheduling patient appointments and obtaining prior
authorizations for treatments. (N.T., 9/10/15, at 4-8, 12, 27-29, 40-41.) Claimant
further testified that she left the March 18, 2015, meeting because she “was led to
believe that the meeting was going to be a fair discussion of how we can better

                                         4
improve communication” but instead “turned out to be [about] everything [she] was
doing wrong.” (N.T., 8/24/15, at 9.)


             It is well settled that “mere dissatisfaction with working conditions or
resentment of a superior’s criticisms, absent a finding of unjust accusations, abusive
conduct or profane language, does not amount to the necessary good cause for
quitting.” Magazzeni v. Unemployment Compensation Board of Review, 462 A.2d
961, 962 (Pa. Cmwlth. 1983); see Ann Kearney Astolfi DMD PC v. Unemployment
Compensation Board of Review, 995 A.2d 1286, 1289 (Pa. Cmwlth. 2010). As the
UCBR found, many of Claimant’s issues related to incidents that occurred two years
before her resignation and would not have compelled a reasonable person in her
situation to resign. (UCBR’s Op. at 2.) Therefore, the UCBR correctly concluded
that Claimant’s perception of a hostile work environment was unsupported by the
credible evidence of record.


             Claimant also repeatedly asserts that Marilyn Cieri, Employer’s senior
practice manager and Claimant’s direct supervisor, provided false testimony. (Cl.’s
Br. at 17-21, 23, 25, 29.) Cieri testified that she scheduled the March 18, 2015,
meeting to discuss communication issues with Claimant, but Claimant left the
meeting before discussing any of her concerns. (N.T., 9/10/15, at 50.) Cieri also
testified that Claimant never informed her that she felt harassed, threatened, or bullied
in the workplace. (Id. at 51-52.) The UCBR, as the ultimate factfinder, “is free to
accept or reject the testimony of any witness in whole or in part.” McFadden v.
Unemployment Compensation Board of Review, 806 A.2d 955, 958 (Pa. Cmwlth.
2002). The UCBR’s findings are conclusive on appeal as long as the record contains
substantial evidence to support its findings.          Spiropoulos v. Unemployment

                                           5
Compensation Board of Review, 654 A.2d 642, 644 (Pa. Cmwlth. 1995). Here, the
UCBR resolved the conflicts in the testimony in favor of Employer and against
Claimant.     We conclude that the UCBR’s factual findings are supported by
substantial evidence.


              Furthermore, Claimant failed to establish that she made a reasonable
effort to preserve her employment before voluntarily quitting. Claimant asserts that
she informed Employer that she was bullied, harassed, and micromanaged in
numerous emails, which she introduced into evidence at the hearings. However, the
texts of the emails merely show that Employer was aware of Claimant’s concerns
regarding miscommunication about her job responsibilities and departmental
procedures.     (See, e.g., Exs. S-U, Exs. 22-31.)4          The UCBR found that before
resigning, Claimant never:         informed Cieri that she felt bullied, harassed, or
threatened; filed a complaint with the human resources department; or inquired about
a transfer to another position. (UCBR’s Findings of Fact, Nos. 5-7.) The UCBR
specifically rejected Claimant’s asserted reasons for believing that her work
conditions were intolerable.        Moreover, when Employer scheduled a meeting to
address communication issues with Claimant, Claimant left the meeting before
discussing her concerns. We agree with the UCBR that Claimant failed to satisfy her
burden of proving that she resigned for a necessitous and compelling reason. See
Porco, 828 A.2d at 428 (“[A] claimant must take common sense action to obviate the




       4
          Most of the email printouts admitted into evidence contain Claimant’s handwritten notes,
in which she explains how the emails demonstrate Employer’s micromanagement, harassment, and
bullying. Claimant admitted, however, that she added the handwritten notes to the email printouts
solely for purposes of this litigation. (N.T., 8/24/15, at 15.)

                                                6
problem so that he or she does not have to terminate employment . . . by informing
[his or her] superiors of the harassing, humiliating or abusive conduct.”).


              Accordingly, we affirm.5



                                           ___________________________________
                                           ROCHELLE S. FRIEDMAN, Senior Judge




       5
          In her petition for review and brief, Claimant also asserts that the hearing transcripts
contain errors and are missing portions of testimony; however, Claimant does not specify what she
believes is missing or erroneously transcribed. Therefore, we will not consider this claim.

                                                7
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Melissa Royer,                       :
                                     : No. 2598 C.D. 2015
                       Petitioner    :
                                     :
                 v.                  :
                                     :
Unemployment Compensation            :
Board of Review,                     :
                                     :
                       Respondent    :



                                    ORDER


           AND NOW, this 8th day of July, 2016, we hereby affirm the October 16,
2015, order of the Unemployment Compensation Board of Review.



                                     ___________________________________
                                     ROCHELLE S. FRIEDMAN, Senior Judge